—In an action pursuant to Lien Law article 3-A, the defendants On-Site Construction & Development Corp., John C. Lombardi, and John Ascoli appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated June 27, 1997, as denied their motion to dismiss the complaint on the ground that it is barred by the Statute of Limitations.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the action is not barred by the one-year Statute of Limitations under Lien Law § 77 (2) (see, General Obligations Law § 17-101; Costantini v Bimco Indus., 125 AD2d 531; cf., Morris Demolition Co. v Board of Educ., 40 NY2d 516). Bracken, J. P., Copertino, Santucci, Plorio and McGinity, JJ., concur.